Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-10 and 12 are allowable. Claims 7 and 12, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions/species, as set forth in the Office action mailed on 5/21/2021, is hereby withdrawn and claims 7 and 12 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-10 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose the accumulative limitations of the independent claims. Specifically, the prior art does not disclose a solid-state photoelectric conversion element wherein the solid junction-type photoelectric conversion element has a leak frequency of 45 % or less, an average photoelectric conversion efficiency of 3.5 or more, and a heat resistance maintenance ratio of 41 or more, 
wherein: 
the leak frequency is measured by a method involving subjecting the solid junction-type photoelectric conversion element to a measurement of current-voltage characteristics in a dark condition with a source meter, to measure a parallel resistance Rsh defined as (gradient of current with respect to voltage) = (voltage variation) / (current variation) around 0 V, repeating the measurement with respect to 20 pieces of the solid junction-type photoelectric conversion element to check presence or absence of occurrence of leakage current, and calculating the leak frequency by a formula: number of defective products/(number of defective products + number of non-defective products) x 100%; 
the average photoelectric conversion efficiency is an arithmetic mean value of photoelectric conversion efficiency measured using a solar simulator with respect to 10 pieces of the solid junction-type photoelectric conversion element; and the heat resistance maintenance ratio is measured by a method involving keeping the 10 pieces of the solid junction-type photoelectric conversion element used for measuring the average photoelectric conversion efficiency as a value (i) at a constant temperature of 85 0C and, 300 hours later, followed by a 2nd measurement of the average photoelectric conversion efficiency as a value (ii) in the same manner as mentioned above using the solar simulator, and calculating a ratio (%) of the value (ii) to the value (i) as the heat resistance maintenance ratio. 
Due to the obviousness rejection of the polymer, the examiner cannot assure the modified photoelectric conversion of Snaith, the cited prior art, inherently has the above properties and as stated above, the prior art does not disclose the properties. With the new position of the office wherein an inherency rejection in accordance with MPEP § 2112.01 requires review of substantially identical structure within the specification, a requirement to bring claim 6 into the independent claim is not required to overcome a rejection of inherency. The properties describe the completed properties of the photoelectric conversion element, the properties apply to claimed element and are therefore not indefinite, although applied to a broadly claimed structure. The office’s position results that a rejection of the broad independent claim, wherein only the properties narrow down the broad structure of the claim, is not applicable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721